Citation Nr: 0840134	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  06-01 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for residuals of a removal 
of an oral cyst.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1964 to April 
1968 and from May 1971 to December 1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

The Board notes that the veteran might be raising a dental 
claim based on the teeth extracted at the same time as his 
oral cyst removal.  If so, he should so inform the RO, which 
should respond appropriately to any such clarification from 
the veteran.


FINDING OF FACT

The veteran has no current disability as a result of the 
removal of an oral cyst in service.


CONCLUSION OF LAW

Residuals of removal of an oral cyst were not incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating 
agency provided the veteran with the notice required under 
the VCAA, by letter mailed in August 2004, prior to its 
initial adjudication of the claim.  

Although the veteran has not been provided notice of the type 
of evidence necessary to establish a disability rating or 
effective date for service connection for the disability for 
which service connection is sought, the Board finds that 
there is no prejudice to him in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  As explained below, the Board has determined 
that service connection is not warranted for the veteran's 
claimed disability.  Consequently, no disability rating or 
effective date will be assigned, so the failure to provide 
notice with respect to those elements of the claim was no 
more than harmless error.

The Board also notes that the veteran has been afforded an 
appropriate VA examination and service treatment records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence. 

The Board has considered the veteran's contention that the VA 
examination provided in response to his claim was only five 
minutes long and the examiner only focused on the location of 
the removed cyst, implying that the exam was not adequate.  
The examination report reflects that the examiner obtained 
the pertinent history from the veteran, and that the 
veteran's c-file was available and reviewed.  In addition, 
the report reflects that the veteran's complaints were 
recorded and that the examination was thorough, discussing 
both the removed cyst and extraction of the veteran's teeth.  
In the Board's opinion, the examination report is adequate 
for adjudication purposes.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and non prejudicial to the veteran.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
be granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Generally, direct service connection may not be granted 
without medical evidence of a current disability, medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. 
Cir. 1996).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R.            § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that he has residuals of an oral cyst 
that was removed while he was in service.  He argues that 
this surgery, along with the extraction of two teeth (#10 and 
#11), left an irregular ridge area in his mouth that causes a 
portion of his upper denture to lose its seal and fall.  

The veteran's service treatment records indicate that the 
veteran underwent a cystectomy in March of 1972, along with 
the removal of non-restorable teeth #10, 11, 12, 13, 14, and 
15.  These records also note an irregular ridge area of the 
left maxillary, as well as a tuberosity reduction surgery in 
May 1972.  

A VA examination in January 2005 revealed that the due to an 
ill-fitting upper denture and lower removable partial 
denture, the veteran has decreased ability to chew food.  The 
veteran also has a deficit of the alveolar ridge, anterior 
maxilla region, resulting from tooth extraction.  The 
localized defect in the alveolar ridge has resulted in 15 
percent loss of the maxilla.  A Panorex revealed that the 
veteran has an upper denture that is ill-fitting, and lacks 
support, stability, and retention.  The examiner opined that 
it is less likely as not-that is, less than a 50 percent 
probability-that the removal of the perirandicular cyst 
associated with tooth #10 would have left the upper ridge of 
the mouth with any irregularity that would cause the breaking 
of the seal on the upper plate of his dentures.  

The examiner based his conclusion on dental X-rays from 
October 1971 which show an impacted tooth #11 with an 
associated pericoronal/periradicular cyst superimposed over 
the root of tooth #10.  This area is in the anterior portion 
of the upper left maxilla and it is less likely than not that 
the excision of this cyst would impose on and limit any 
suction seal on an upper plate.  The examiner also noted that 
dental progress notes from March 1972 indicate extraction of 
multiple non-restorable teeth #10-15 with cystectomy in area 
of teeth #10-12.  Another basis for the examiner's conclusion 
was the tissue examination form from March 1972 that states 
"Microscopic Diagnosis:  consistent with radicular cyst."  
Finally, the examiner pointed out that dental progress notes 
from May 1972 indicate that a subsequent dental surgery--
tuberosity reduction--was completed on the upper left 
quadrant of the maxilla, in preparation for a reline of an 
upper denture.  Thus, the examiner considered both the 
location of the removed cyst, as well as the related teeth 
extractions, in forming his medical opinion.

The record contains no medical evidence linking any current 
disability to the oral cyst or the cystectomy in service.  

In essence, the evidence of a nexus between the veteran's 
current problems with his dentures and the oral cystectomy 
completed during his active service is limited to the 
veteran's own statements.  This is not competent evidence of 
the alleged nexus since laypersons, such as the veteran, are 
not qualified to render an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Accordingly, the Board must conclude that the 
preponderance of the evidence is against the claim.





ORDER

Entitlement to service connection for residuals of a removal 
of an oral cyst is denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


